Mr. Justice Dunn delivered the opinion of the court: This is an appeal of the New York Central Railroad Company from a judgment of the county court of Kankakee county against the property of the appellant for a tax purporting to have been levied in 1916 by certain persons claiming to act as the board of education of a supposed high school district known as High School District No. 301. A judgment of ouster was rendered against these persons by the circuit court of Livingston county upon an information in the nature of quo warranto at the February term, 1916, which was affirmed by this court at the October term, 1916, on the ground that the statute of 1911, under which the district was organized, was void. (People v. Weis, 275 Ill. 581.) There was therefore no school district de jure, and since there was no attempt to organize a district under a law authorizing the creation of such a district there was no school district de facto. There can be no de facto corporation unless there is a law authorizing such corporation and an effort to organize under that law-. (Imperial Building Co. v. Board of Trade, 238 Ill. 100; Gillette v. Aurora Railways Co. 228 id. 261; Marshall v. Keach, 227 id. 35.) The persons acting as directors of the supposed high school district had no power to act as such directors. Their attempted levy of a tax was without authority of law, and the objections of the appellant for that reason should have been sustained. The act of 1917, to legalize the organization of certain high school districts, (Laws of 1917, p. 744,) is relied upon as making valid the levy of the tax. In Chicago and Eastern Illinois Railroad Co. v. People, 219 Ill. 408, it was held that the legislature had no power to validate the levy of a tax after a judgment by the Supreme Court holding the tax levy invalid. So the legislature had no power to validate the organization of the high school district after judgment by the Supreme Court holding its organization invalid. The judgment of the county court is reversed. Judgment reversed.